DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
Response to Amendment   
2.	Applicant's amendments, filed June 13, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed June 13, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claim 1 is amended.  Claims 1 and 5-11 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (U.S. Patent Application 20150346866 A1, hereinafter “Kusunoki”) in view of Xu (US 20160342236 A1) and further in view of Lee et al. (U.S. Patent Application 20160149164 A1, hereinafter “Lee”) and Chien et al. (U.S. Patent Application 20100136868 A1, hereinafter “Chien”).


As per claim 1 (Currently Amended), Kusunoki teaches a flexible color filter having a touch sensor integrated therein (Fig 20 [0279]  A touch sensor and a color filter were formed over the passivation layer over the other of the flexible substrates. As shown in FIG. 20, the touch panel fabricated in this example can be folded so that its display surface has a convex curve and a concave curve), comprising:
a base film (Fig 12A substrate 21, [0203] substrate 21 is bonded to the insulating layer 262 using the adhesive layer 261; and is flexible [0153]); 
a separation layer on the base film (separation layer Fig 12A 261; [0196, 0203], a separation layer [261] and an insulating layer [262] are stacked over the supporting base material, and then the element layer is formed over the insulating layer); 
a protective layer on the separation layer (insulating layer Fig 12A 262; [0196,0203]; a separation layer [261] and an insulating layer [262] are stacked over the supporting base material, and then the element layer is formed over the insulating layer); 
a black matrix (BM) layer (10) formed on the protective layer to define a pixel region (Fig 12A light blocking layer/black matrix 53 formed on the protective layer 262; [0142,0144]); 
an insulation layer on the touch sensor layer and the colorant layer (Fig 12A overcoat 267 [0140]).

However, Kusunoki appears not to expressly teach 
a touch sensor layer having a first layer and a second layer, wherein the first layer is formed of metal material and the second layer is formed of transparent conductive material, 
wherein the first layer is formed on top of the black matrix and top and side surfaces of the first layer are surrounded by the second layer, 
or 
top and side surfaces of the black matrix are surrounded by the second layer and the first layer is formed on top of the second layer, and wherein 
the first layer is at least partially overlapped with the black matrix;
a colorant layer formed on top of the second layer in the pixel region, wherein the colorant layer is not overlapped with the first layer.
Xu teaches 
a touch sensor layer having a first layer and a second layer, wherein the first layer is formed of metal material and the second layer is formed of transparent conductive material (Fig 3 [0027] first capacitive touch layer 13 comprises a touch detection line copper first layer 132 and a transparent conductive ITO second layer 131), 
wherein the first layer is formed on top of the black matrix and top and side surfaces of the first layer are surrounded by the second layer, 
or 
top and side surfaces of the black matrix are surrounded by the second layer (Fig 3 [0027] teaches top and side surfaces of the black matrix 12 are surrounded by the second layer 131) and the first layer is formed on top of the second layer (Fig 3 [0027] teaches the first layer 132 is formed on top of the second layer 131), and wherein 
the first layer is at least partially overlapped with the black matrix (Fig 3 [0027] teaches the first layer 132 is overlapped with the black matrix 12).
Kusunoki and Xu are analogous art as they each pertain to color filter integrated touch sensors. It would have been obvious to a person of ordinary skill in the art to modify the color filter of Kusunoki with the inclusion of the touch sensor layer arrangement of Xu. The motivation would have been in order to provide that the transmitting line and the receiving line of each layer is arranged on the black matrix or has an orthogonal projection exactly located on the black matrix so as to avoid blocking of an open area that affects aperture ratio (Xu [0019]).
Lee teaches 
a colorant layer formed on top of the second layer in the pixel region ([0072] Fig 6 colorant layer 141 formed on top of second layer 152 in the pixel region PX).
Kusunoki Xu and Lee are analogous art as they each pertain to color filter integrated touch sensors. It would have been obvious to a person of ordinary skill in the art to modify the color filter of Kusunoki/Xu with the inclusion of the touch sensor and color filter layer arrangement of Lee. The motivation would have been in order to provide a deposited color filter segment in the pixel region, in which the segment is deposited on the transparent touch electrode also already in the pixel region due to its connection to the metal touch line/black matrix element 155 (Lee [0065]).
Chien teaches 
wherein the colorant layer is not overlapped with the first layer ([0033] Fig 8 teaches a colorant layer that is overlapped with a second touch layer 110 in the pixel region but not overlapped with a first touch layer 122 at the location of the black matrix 124).
Kusunoki Xu Lee and Chien are analogous art as they each pertain to color filter integrated touch sensors. It would have been obvious to a person of ordinary skill in the art to modify the color filter of Kusunoki/Xu/Lee with the inclusion of the touch sensor and color filter layer arrangement of Chien. The motivation would have been in order to provide that the black matrix 124 has the same topography as the color filters 128 without a planarized layer (Chien [0033]).

As per claim 5 (Previously Presented), Kusunoki as modified discloses the flexible color filter of claim 1, wherein a width of the first layer is not greater than a width of the BM layer (Kusunoki [0030] Further, an orthogonal projection cast by the first touch detection line 132 on the first transparent conductive layer 131 is located within an orthogonal projection of the black matrix 12).  

As per claim 6 (Previously Presented), Kusunoki as modified discloses the flexible color filter of claim 1, wherein the first layer is a metal mesh (Kusunoki [0066] The first conductive layer or the second conductive layer preferably has a mesh shape having a plurality of openings).

As per claim 7 (Original), Kusunoki as modified discloses the flexible color filter of claim 1, wherein the touch sensor layer includes a bridge electrode (Chien [0031] Figs 3, 5, 9 the sensor layer includes at least second bridge structure 122).
 Kusunoki Xu Lee and Chien are analogous art as they each pertain to color filter integrated touch sensors. It would have been obvious to a person of ordinary skill in the art to modify the color filter of Kusunoki/Xu/Lee with the inclusion of the bridge electrode of Chien. The motivation would have been in order to provide electrical connection of the transparent sensing pads to each other (Chien [0029]).

As per claim 8 (Previously Presented), Kusunoki as modified discloses the flexible color filter of claim 1, wherein the first layer is a bridge electrode layer (Chien [0031] Figs 3, 5, 9 the sensor layer includes at least second bridge layer 122).
 Kusunoki Xu Lee and Chien are analogous art as they each pertain to color filter integrated touch sensors. It would have been obvious to a person of ordinary skill in the art to modify the color filter of Kusunoki/Xu/Lee with the inclusion of the bridge electrode of Chien. The motivation would have been in order to provide electrical connection of the transparent sensing pads to each other (Chien [0029]).

As per claim 9 (Original), Kusunoki as modified discloses the flexible color filter of claim 1, wherein the base film is any one of a polarizing plate, an isotropic film, a retardation film, and a protective film (Kusunoki [0202] discloses “glass, metal, or the like that is thin enough to have flexibility can be used as the base material”; a thin flexible glass is an isotropic material).  

As per claim 10 (Original), Kusunoki as modified discloses the flexible color filter of claim 1, wherein a flexible display device comprises the flexible color filter of claim 1 (Kusunoki [0061] in the case where a flexible material is used for the pair of substrates, a flexible touch [display [0279]] panel that is thin and lightweight can be obtained).

As per claim 11 (Original), Kusunoki as modified discloses the flexible color filter of claim 10, wherein the flexible display device is a liquid crystal display device or an organic light emitting diode display device (Kusunoki [0279] teaches the flexible display device is an OLED device).

Response to Arguments
Applicant’s arguments filed June 13, 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In view of amendment, the new references of Kusunoki,  Xu, Lee, and Chien have been used for new ground of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK EDWARDS/           Primary Examiner, Art Unit 2624